Citation Nr: 1018685	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-05 115	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of a 
fractured coccyx.

3.  Entitlement to service connection for residuals of right 
eye surgery.

4.  Entitlement to service connection for temporomandibular 
joint disease.

5.  Entitlement to service connection for residuals of a 
right ankle fracture.

6.  Entitlement to service connection for hematuria.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1986 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The claims of service connection for residuals of a fractured 
coccyx, temporomandibular joint disease, residuals of a right 
ankle fracture, and hematuria are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability for the purpose of VA 
disability compensation is not currently shown.  


2.  Disabling residuals of right eye surgery are not 
currently shown. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009). 

2.  Disabling residuals of right eye surgery were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter in 
July 2006.  The Veteran was notified of the evidence needed 
to substantiate the claim of service connection for bilateral 
hearing loss, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that 
she could submit other records not in the custody of a 
Federal agency, such as private medical records or with her 
authorization VA would obtain any such records on her behalf.  
The notice included the general provisions for the effective 
date of a claim and the degree of disability assignable. 

As for the content and timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).   And no further VCAA notice is 
needed. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and VA records.  The Veteran has not 
identified any additional records pertinent to bilateral 
hearing loss for the RO to obtain on her behalf.  

The Veteran was afforded a VA examination in September 2006.  
Although the service treatment records were not available for 
review, the purpose of the examination was to determine 
whether the Veteran had a current bilateral hearing loss 
disability under the standards of 38 C.F.R. § 3.385 and a 
current right disability.  As a bilateral hearing loss 
disability under the standards of 38 C.F.R. § 3.385 was not 
found after audiometric testing, as disabling residuals of 
the right eye surgery were not found, and as there is no 
evidence of a material change in either condition, another 
examination is not required.  38 C.F.R. § 3.159(c)(4); 
38 C.F.R. § 3.327.

As there is no indication of the existence of additional 
evidence to substantiate the claims of service connection for 
a bilateral hearing loss disability and for residuals of 
right eye surgery, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not 
serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do 
not apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence; that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v.  
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000).

Bilateral Hearing Loss 

Facts

The service treatment records show that in January 2006 the 
Veteran complained of difficulty hearing for 12 years, which 
was becoming progressively worse.  History included noise 
exposure when she worked on a flight line.  

An audiogram in February 2006 showed that at the tested 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in each 
ear the thresholds were 20 decibels or lower, except for a 
decibel loss greater than 20, but not 40, in the right ear at 
500 Hertz.  The audiologist interpreted the audiogram as 
essentially normal hearing, except for a mild loss in the 
right ear. 

After service, on VA examination in September 2006, 
audiometric testing showed the puretone thresholds in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 
0, 10, and 25 in the right ear and 5, 5, 5, 0, 20 in the left 
ear.  Speech recognition scores were 100 percent, 
bilaterally.  The diagnosis by an audiologist was hearing 
within normal limits, bilaterally.  

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11  
(Stephen A. Schroeder et al. eds. (1988)).

On the basis of the service treatment records, a bilateral 
hearing loss disability, as defined in 38 C.F.R. § 3.385, was 
not affirmatively shown to be present during service and 
service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 
C.F.R. § 3.303(a) is not established.



The service treatment records do show that on the audiogram 
in service in February 2006, there was a decibel loss greater 
than 20, but not 40, at 500 Hertz in the right ear, which is 
evidence of some degree of hearing loss under Hensley, but 
not a hearing loss disability under 38 C.F.R. § 3.385 (that 
is, an auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; 
or auditory thresholds for at least three of the frequencies 
of 26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test of less than 94 percent).  

As some impaired hearing in the right ear was noted during 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.

As for chronicity, as the Veteran retired from service in May 
2006, four months after the audiogram, and as there was only 
a single, isolated finding of some impaired hearing in the 
right ear, the record lacks the documentation of the 
combination of manifestations sufficient to identify a 
hearing loss disability under 38 C.F.R. § 3.385 and 
sufficient observation to establish chronicity during service 
based on a single finding.  As the fact of chronicity in 
service is not adequately supported, then service connection 
may be shown by either continuity of symptomatology after 
service, 38 C.F.R. § 3.303(b), or by initial diagnosis after 
service, when all the evidence establishes that the 
disability was incurred in service, 38 C.F.R. § 3.303(d).

After service, the Veteran complained of hearing loss on VA 
audiology examination in September 2006.  

Although the Veteran is competent to describe symptoms of 
impaired hearing, a hearing loss disability is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
a hearing loss disability therefore is medical in nature, 
that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  

See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).

In this case, the diagnosis of a bilateral hearing loss 
disability is based on results of audiology testing that 
meets the standard of a hearing loss disability under 
38 C.F.R. § 3.385.

For this reason, bilateral hearing loss is not a simple 
medical condition that a lay person is competent to identify 
as a lay person is not qualified through education, training, 
or experience to interpret audiology testing, and the Board 
determines that bilateral hearing loss disability is not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.

Based on VA audiology testing by an audiologist, who is 
qualified through education, training, or experience to offer 
a diagnosis, the Veteran's bilateral hearing was not 
disabling under 38 C.F.R. § 3.385.  

As a bilateral hearing loss disability for the purpose of VA 
disability compensation under the regulatory standard for 
hearing loss disability, 38 C.F.R. § 3.385, has not been 
documented by audiology testing in service or at any time 
since service or currently, and as the Board may consider 
only independent medical evidence to support its finding on a 
question involving a medical diagnosis, not capable of lay 
observation, or the claimed disability is not a simple 
medical condition, and as there is no competent medical 
evidence of a current bilateral hearing loss disability by VA 
standards under 38 C.F.R. § 3.385, there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In the absence of competent medical evidence of a current 
diagnosis of a bilateral hearing loss disability under 
38 C.F.R. § 3.385, Board does not reach the question of 
continuity of symptomatology after service, 38 C.F.R. § 
3.303(b), or the provisions of 38 C.F.R. § 3.303(d), 
pertaining to an initial diagnosis after service. 

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Right Eye 

Facts 

The service treatment records show that in June 2002 the 
Veteran had right eye strabismus surgery.  In October 2003, 
she complained that she had to squint more often and she was 
referred for an eye evaluation for surgery.  Thereafter, the 
Veteran gave a history of LASIK surgery in 2004.  



After service on initial VA examination in September 2006, 
the Veteran did not have any right eye complaint.  The 
examiner noted that the Veteran had eye surgery in service 
with excellent results.  There was no evidence of diplopia.  
Right eye corrected vision, near and distance, was 20/20, and 
uncorrected vision, near vision was 20/25 and distant vision 
was 20/20.  The examiner described the eyes as essentially 
straight, near and distant.  The diagnosis was strabismus 
surgery for esotropia with excellent results. 

Analysis 

The service treatment records show that in June 2002 the 
Veteran had strabismus surgery and subsequently had LASIK 
surgery in 2004 by history. 

After service on initial VA examination in September 2006, 
right eye visual acuity, near and distant, corrected was 
20/20.  And the diagnosis was strabismus surgery for 
esotropia with excellent results. 

The right eye surgery in service alone is not enough to 
establish service connection, there must be a current 
disability resulting from the surgery.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  In the absence of satisfactory 
proof that the Veteran has disabling residuals of the right 
eye surgery, service connection can not be established.  38 
U.S.C.A. §§ 1110, 1131. 

Although the Veteran is competent to describe symptoms of 
decreased vision, she has not described any such symptoms.  

And a eye disability, resulting from eye surgery, is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
an eye disability in this case therefore is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent)

Also, an eye disability, resulting from eye surgery, is not a 
simple medical condition.  Jandreau at 1377.  As the 
diagnosis is based on an eye examination and as no factual 
foundation has been made to establish that the Veteran is 
qualified through education, training, or experience to offer 
a medical diagnosis of an eye disability. 

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, competent medical evidence is 
required to substantiate the claim.  In the absence of 
medical evidence of a diagnosis of disabling residuals of 
right eye surgery, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the absence of competent medical evidence of a current 
diagnosis of disabling residuals of right eye surgery, Board 
does not reach the question of continuity of symptomatology 
after service, 38 C.F.R. § 3.303(b), or of the provisions of 
38 C.F.R. § 3.303(d), pertaining to an initial diagnosis 
after service. 

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for disabling residuals of right eye 
surgery is denied.



REMAND

On the claim of service connection for residuals of a 
fractured coccyx, the service treatment records show that in 
January 1994 the Veteran slipped on ice and injured her 
tailbone, and the assessment was coccydynia.  Ten days later 
she was still symptomatic.  X-rays raised the question of a 
nondisplaced fracture between the proximal coccyx and the 
distal sacrum.  The assessment was presumed fracture of the 
coccyx.  After service on initial VA examination in September 
2006, flexion of the hip was from 0 to 120 degrees.  And the 
diagnosis was fracture of the coccyx without residuals.  
Normal flexion of the hip is 0 degrees to 125 degrees.  38 
C.F.R. § 4.71, Plate I.  As the examiner did not address 
whether the slight limitation of flexion was related to the 
fracture, further development is needed under the duty to 
assist. 

On the claim of service connection for temporomandibular 
joint (TMJ) disease, the service treatment records show that 
in September 1993 the Veteran tested positive for TMJ 
tenderness when she opened her jaw.  After service on initial 
VA examination in September 2006, the diagnosis was probable 
bilateral TMJ internal derangement or degenerative joint 
disease.  In an addendum in June 2007, the VA examiner stated 
that an MRI is needed to confirm the diagnosis.  As it is not 
clear from the record whether the Veteran was scheduled for a 
MRI or not, or if scheduled whether she failed to report or 
she was not given proper notice of the scheduling, further 
development is needed under the duty to assist. 

On the claim of service connection for residuals of a right 
ankle fracture, the service treatment records show that in 
June 1997 the Veteran complained of lateral right foot pain 
with no history of trauma.  X-rays showed an accessory 
ossicle at the base of the 5th metatarsal, but no fracture.  
After service on initial VA examination in September 2006, 
the left ankle was evaluated and not the right ankle.  For 
this reason, further development is needed under the duty to 
assist.



On the claim of service connection for hematuria, the service 
treatment records show that in February 2002 history included 
hematuria and probable kidney stones. In February 2005, the 
Veteran was evaluated for microhematuria.  A CT showed no 
evidence of stone disease, bladder disease, or other 
abnormality, but a repeat urinalysis showed microhematuria.  
After service on initial VA examination in September 2006, 
persistent hematuria was noted and a kidney ultrasound was 
normal.  As the evidence of record is insufficient to decide 
the claim, further evidentiary development is needed under 
the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the Veteran has 
current disabling residuals of a 
fractured coccyx, including any 
limitation of motion of either hip.  

The significant facts are: in service in 
January 1994 the Veteran slipped on ice 
and injured her tailbone, X-rays raised 
the question of a nondisplaced fracture 
between the proximal coccyx and the 
distal sacrum, and the assessment was 
presumed fracture of the coccyx.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as it is to find against 
causation.  

The claims folder should be made 
available to the examiner for review.  
The pertinent service treatment records 
are in the envelope marked 7 of 10 in 
Volume One. 

2.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the Veteran has 
current TMJ disease.  The examination 
should include a MRI. 

The significant facts are: in service in 
September 1993 the Veteran tested 
positive for TMJ tenderness when she 
opened her jaw.  After service on 
initial VA examination in September 
2006, the diagnosis was probable 
bilateral TMJ internal derangement or 
degenerative joint disease.  In an 
addendum in June 2007, the VA examiner 
stated that an MRI is needed to confirm 
the diagnosis.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as it is to find against 
causation.  

The claims folder should be made 
available to the examiner for review.  
The pertinent service treatment records 
are in the envelope marked 7 of 10 in 
Volume One. 

3.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the Veteran has 
current residuals of a right ankle 
fracture that are related to service.

The significant facts are: in service in 
June 1997 the Veteran complained of 
lateral right foot pain with no history 
of trauma.  X-rays showed an accessory 
ossicle at the base of the 5th 
metatarsal, but no fracture. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as it is to find against 
causation.  

The claims folder should be made 
available to the examiner for review.  
The pertinent service treatment records 
are in the envelope marked 7 of 10 in 
Volume One. 

4.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the Veteran has a 
disability manifested by hematuria. 

The significant facts are: in service 
and since, the Veteran has had 
persistent microhematuria without 
evidence of bladder disease or kidney 
disease.  On VA examination in September 
2006, the diagnosis was unknown disease 
manifested by persistent hematuria. 

If there is no evidence of a disease 
process associated with hematuria, the 
VA examiner is asked to comment on 
whether the finding of persistent 
hematuria itself is a disease process, 
considering accepted medical principles 
and the current medical literature.



In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as it is to find against 
causation.  

The claims folder should be made 
available to the examiner for review.  
The pertinent service treatment records 
are in the envelope marked 7 of 10 in 
Volume One. 

5.  After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and her 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


